Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
-- Claims 12-16 are cancelled –

-- 1. (Currently Amended) A fluid working machine comprising: a housing, a first and a
second group of piston cylinder assemblies within said housing, each of the first and
second groups of piston cylinder assemblies comprising at least one actively
controllable valve, and a controller configured for controlling actuation of each of the
at least one actively controllable valves to thereby control the net displacement
of fluid by each of said first and second group of piston cylinder assemblies, wherein
the controller is designed and arranged in a way to actuate the at least one actively
controllable valves associated with the first and second groups of piston cylinder
assemblies in a way to actively control the net displacement of fluid by each of the
first and second group of piston cylinder assemblies, wherein the controller is designed and configured in a way that the actuation of the at least one actively controllable valves of the first and second groups of piston cylinder assemblies is performed in a way that the first group of piston cylinder assemblies fulfills fluid flow demands and/or motoring demands for a service output of the fluid working machine and the second group of piston cylinder assemblies independently fulfills fluid flow demands and/or motoring demands for a different service output of the fluid working machine, wherein a first set of piston cylinder assemblies associated with 

-- 5. (Currently Amended) The fluid working machine according to claim 1, wherein the controller is configured to actuate the at least one actively controllable valvethe other group of the piston cylinder assemblies is actuated in a motoring mode. –

-- 8. (Currently Amended) The fluid working machine according to claim 1, wherein the housing comprises different fluid flow inlets and/or fluid flow outlets, at least for the first and second groups of piston cylinder assemblies and/or wherein the housing is a unitary housing. –

-- 20. (Currently Amended) The fluid working machine according to claim 1, wherein the controller is configured to actuate the at least one actively controllable valvethe other group of the piston cylinder assemblies is actuated in a motoring mode. –


Allowable Subject Matter
Claims 1-6, 8-10, 17-22, and 25-27 are allowed.

Claims 12-16 are canceled as being drawn to non-elected claims.

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach the fluid working machine as claimed, including a plurality of piston cylinder assemblies are arranged as groups to be controlled by respective actively controllable valves, each of the groups having therein piston-cylinder assemblies associated with different respective cams such that the different groups are circumferentially alternated about the respective cams; wherein each group fulfills a fluid demand for a different service output. 

Prior art to Lopez Pamplona does not teach multiple groups having separate outputs (see applicant’s arguments on pages 9-10 of the response), or alternating said groups about more than one cam.
Prior art to Mucibabic teaches a fluid machine having piston-cylinder units driven by a common cam, and each unit outputting to a different user (FIG. 2); but does not teach a common cam driving piston-cylinder units of more than one group, where the units of each group are alternated circumferentially about the cam.
Prior art to Pabst teaches multiple piston-cylinder groups driven together using common cams (see FIG. 3); but does not teach controllable valving, or that the piston-cylinder groups are alternating in a circumferential direction. Pabst teaches a particular, non-alternating arrangement (FIG. 1 and 3), in order to spatially group associated units for reducing fluid flow paths. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746